DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reactor” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be interpreted to be referring to the “reaction chamber” in line 5.  Correction is required.
Claim 1 recites the limitation "silicon-containing compound” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be interpreted to be referring to the “at least one cyclic siloxane compound” in lines 5-6.  Correction is required.
	Claims 2-9 depend upon claim 1 and thus incorporates its indefiniteness.
The term "high aspect ratio" in claim 2 is a relative term which renders the claim indefinite.  The term "high aspect ratio" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (US 20140302688) in view of Shen (US 20100022792).
Underwood is directed towards a CVD method for forming a flowable silicon containing film (abstract).  The process comprises placing the substrate into a reaction chamber and introducing a silicon and carbon containing precursor to the reaction chamber [0020], along with an activated species of oxygen precursor gas [0027], where they react and condense on the substrate to form a flowable film [0030] where the activated species may be remotely activated (remote plasma source, claim 4) with respect to the reaction chamber [0028].
Underwood further exemplifies cyclic organosilane precursors [0020] and teaches that the precursors may comprise silicon carbon hydrogen and oxygen [0024], but it does not particularly teach precursors that read upon applicant’s formula.
However, Shen is directed towards compositions useful for vapor deposition [0005].  It teaches performing ring closure reactions on organosilane compounds of the general formula XR’RSiOSiRR’X, to form cyclic organosiloxanes [0022-0026] that that are 5 (cyclopentane) or 6 (cyclohexane) member cyclic organosilane [0008] that read upon applicant’s claimed formulas, even exemplifying 2, 2, 6, 6,-tetramethyl-1-oxo-2,6-disilacyclohexane (claim 15, 6 member cyclic) as the resulting compound.  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to specifically choose a compound of that reads upon applicant’s formula, since such compounds were known by the prior art to be useful as CVD precursors, and to more particularly choose 2, 2, 6, 6,-tetramethyl-1-oxo-2,6-disilacyclohexane (claim 6) as the cyclic siloxane compound, since it is exemplified and taught to be useful for vapor deposition of films (claim 1).  As a result, the film that results from the process is also obvious as the outcome of an obvious process (claim 10).


	Claim 2: Underwood teaches that its process is used for filling high aspect ratio gaps (so the flowable film is formed within the gaps) [0008].
Claims 5 and 9: as discussed above, Underwood teaches that the activated species is an oxidant generated by action of a plasma source and it is exemplified to be oxygen or ozone which may be accompanied by nitrogen [0027].
Claims 7 and 8: Underwood teaches subsequently curing the flowable film to remove residual hydrogen in the silicon oxide dielectric layer [0034].  It exemplifies using electron beams and UV radiation to perform curing [0040] on the dielectric film.  It is readily apparent that the resulting cured dielectric film is still a dielectric since the purpose of the process is to create a dielectric film (abstract) as well as its composition indicating it will be a dielectric.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (US 20140302688) in view of Shen (US 20100022792), further in view of Chatterjee (US 20140073144).
Underwood teaches that its process is used for filling high aspect ratio gaps (so the flowable film is formed within the gaps) [0008].  However, it does not recite what aspect ratios to use.  Chatterjee is also directed towards similar deposition of flowable films for forming dielectric layers (abstract) on devices with gaps that have aspect ratios that are high [0002].  However, it further exemplifies that devices with aspect ratios in ranges that overlap with those claimed by applicant, such as 5:1 are in need of these flowable film dielectrics [0031].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the high aspect ratio gaps of Underwood to be within the range claimed by applicant, such as 5:1, since devices with such aspect ratios were taught to be in need of such films and doing so would produce no more than predictable results (claim 3)
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20100022792).
Shen is directed towards compositions useful for vapor deposition [0005].  It teaches performing ring closure reactions on organosilane compounds of the general formula XR’RSiOSiRR’X, to form cyclic organosiloxanes [0022-0026] that that are 5 (cyclopentane) or 6 (cyclohexane) member cyclic organosilane [0008] that read upon applicant’s claimed formulas, even exemplifying 2, 2, 6, 6,-tetramethyl-1-oxo-2,6-disilacyclohexane (claim 15, 6 member cyclic) as the resulting compound.  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to specifically choose a composition of 2, 2, 5, 5-tetramethyl-1-oxa-2,5-disilacyclopentane as the composition of Shen, useful for vapor deposition of films, since it is within the scope of the formula taught to be useful for that purpose. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to choose a composition of 2, 2, 6, 6,-tetramethyl-1-oxo-2,6-disilacyclohexane as the composition of Shen, useful for vapor deposition of films, since it is exemplified and taught to be useful for that purpose.
Regarding the purity of such compositions, Shen teaches it is very important, and that byproducts of the reaction (including metal ions) should be removed and that it is easy to do so [0029].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have zero ppm of halide and metal ion impurities (including Mg), since the removal of such byproducts was taught to be desired and possible (claims 11-18).
Conclusion
No current claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712